         Case 1:20-cv-00737-MMS Document 15 Filed 10/27/20 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 20-737C
                                    (Filed: October 27, 2020)

*************************************
JOSHUA J. ANGEL,                    *
                                    *
                  Plaintiff,        *
                                    *
      v.                            *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
*************************************

                                                 ORDER

        On October 27, 2020, plaintiff filed an unopposed motion to “temporarily suspend
briefing relating to Plaintiff’s motion for a continuance to permit discovery . . . until after the
[United States] Supreme Court issues its decision in Collins.” Pl.’s Mot. 4 (referencing Collins
v. Mnuchin, 938 F.3d 553 (5th Cir. 2019) (en banc), cert. granted, 2020 WL 3865248 (U.S. July
9, 2020) (No. 19-422), 2020 WL 3865249 (U.S. July 9, 2020) (No. 19-563). The parties’
agreement that a stay of this litigation would be an efficient way to proceed persuades the court
to stay this matter. For docket clarity, however, a stay of this nature is not compatible with
extending the stay of defendant’s motion to dismiss and commencing a stay of plaintiff’s motion
for a continuance to conduct discovery.

         Accordingly, the court GRANTS plaintiff’s unopposed motion to suspend proceedings.
The court also DENIES defendant’s motion to dismiss as premature, with leave to file a renewed
motion to dismiss after Collins has been decided, and DENIES plaintiff’s motion for discovery
as moot. The clerk is directed to STAY this case until further order of the court. The parties
shall FILE a joint status report within thirty days of the Collins decision proposing further
proceedings in this matter.

       IT IS SO ORDERED.



                                                 MARGARET M. SWEENEY
                                                 Senior Judge
